Sherwood, Judge,
delivered the opinion of the court
Action for recovery of specific personal property. It is impossible to notice the various errors assigned in this case, as it does not appear from the record that the attention of the court below was called to them by a motion for new trial. It is true, that' motions for new trial and in arrest have been copied into the transcript by the clerk, but such motions form ho part of the record, unless made so by being incorporated in the bill of exceptions. (See 1 Mo., 262; 10 Mo., 457; 11 Mo., 214; 15 Mo., 208; 21 Mo., 112; 22 Mo., 336; 25 Mo., 565; 36 Mo., 400; 37 Mo., 31; 51 Mo., 115; 52 Mo., 118.)
Judgment affirmed. •
All the judges concur.